Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Carroll on 5/17/2022.

The application has been amended as follows: 

The claims have been amended as follows:
(Currently amended) A method comprising:
	providing power to an aircraft probe anti-ice system;
	monitoring an actual power demand of the aircraft probe anti-ice system;
	calculating an expected power demand of the aircraft probe anti-ice system based on 
	comparing the actual power demand of the aircraft probe anti-ice system to the expected power demand; and 
	performing a corrective action if the actual power demand and the expected power demand are different by more than a selected amount, wherein the corrective action includes removing an aircraft probe data from a voting arrangement, wherein the voting arrangement includes data from at least one other aircraft data probe.

(Currently amended) The method of claim 1, further comprising monitoring the air data parameters and atmospheric conditions surrounding the aircraft. 

(Original) The method of claim 2, wherein the air data parameters include airspeed, total air temperature, altitude, angle of attack, and angle of sideslip.

(Original) The method of claim 2, wherein the atmospheric conditions include temperature, ice water content and liquid water content.

(Original) The method of claim 2, wherein the anti-ice system includes a self-compensating heater.

(Original) The method of claim 2, wherein the corrective action includes changing the power supplied to the anti-ice system.

(Original) The method of claim 6, wherein changing the power supplied to the anti-ice system includes increasing the power supplied.

(Original) The method of claim 6, wherein changing the power supplied to the anti-ice system includes decreasing the power supplied.

(Original) The method of claim 2, wherein the corrective action includes removing an aircraft probe.

Claim 10 (Cancelled without prejudice)

(Original) The method of claim 2, wherein the corrective action includes notifying the pilots and/or aircraft systems that the subject aircraft probe data may not be reliable.

(Currently amended) A system comprising:
	a device having a first surface configured to be exposed to airflow about an exterior of an aircraft, the device including a first self-compensating heater configured to heat the first surface;
	at least one current monitor configured to produce a first measurement value representing electrical current flow in and out of the first self-compensating heater;
	one or more processors; and
	computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to:
	receive air data parameters and atmospheric conditions surrounding the aircraft; 	
	calculate an expected power demand of the self-compensating heater based on the air data parameters and the atmospheric conditions;
	compare the actual power demand of the self-compensating heater to the expected power demand; and 
	perform a corrective action if the actual power demand and the expected power demand are different by more than an acceptable amount, wherein the corrective action includes removing an aircraft probe data from a voting arrangement, wherein the voting arrangement includes data from at least one other device.

13.	(Original) The system of claim 12, wherein the device is an air data probe. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the nearest prior art is considered to be US Pre-Grant Publication No. 2017/0370960 to Benning et al. (“Benning”) and US Pre-Grant Publication No. 2004/0030417 to Gribble et al. (“Gribble”).
In the previous Office action, producing an icing condition signal in Benning was interpreted as performing the corrective action. Additionally, it was noted that Gribble teaches a scheme for excluding faulty sensor data from a control system using a voting arrangement. Despite this, there is no indication in Benning that multiple sensors are used, or a voting arrangement is used, or that the corrective action could be removing faulty sensors from a voting arrangement. It would thus have required impermissible hindsight to modify Benning with Gribble to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642